Mb. Chief Justice Hollebich delivered the opinion of the court: On February 21, 1939 the claimant furnished to the respondent for its Bureau of Maintenance, Roadside Planting and Landscaping, District No. 4, certain merchandise of the value of $1.73, and on March 4, 1939 furnished similar merchandise in the same amount. Claim therefor was properly presented for payment in April, 1939, but apparently the same was mislaid. Another claim was filed on November 17, 1939, but payment was refused for the reason that the appropriation out of which the same was properly payable had lapsed. No question is raised as to the receipt of the merchandise, or the value thereof, nor is it contended that there were not sufficient unexpended funds in the proper appropriation at the time the merchandise in question was purchased. We have held in numerous cases that under such circumstances claimant is entitled to an award. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Metropolitan Electrical Supply Co. vs. State, No. 3270, decided at the September Term, 1938, of this court. Award is therefore entered in favor of the claimant for the sum of Three Dollars and Forty-six Cents ($3.46).